Mr. Justice Thomas delivered the opinion of the court: This claim is for $25,000.00 damages occasioned by injuries claimant alleges he received on May 5, 1926, while assisting in the apprehension of some convicts that had escaped from the penitentiary at Joliet. The State has filed a plea of res judicata. Claimant heretofore filed a claim in this court for the same injuries and on May 12, 1927, and award was entered in his favor for $2,500.00 to compensate him for the injuries he sustained. It is fundamental that a former adjudication con-eludes a party from another trial of the same cause of action. If that were not true there would be no end to litigation. The claim is denied and the cause dismissed.